Citation Nr: 0616195	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  04-30 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for loss of four bottom 
teeth.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1941 to September 
1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The case was transferred to the Reno, 
Nevada RO.  

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Las Vegas, Nevada RO, at a Travel 
Board hearing.  A transcript of said hearing has been 
associated with the claims file.

In July 2005 the Board remanded the case for further 
evidentiary development.  

The Board notes that in the original appeal the veteran was 
seeking service connection for residuals of cold injury to 
the feet.  In February 2006, the RO granted service 
connection for residuals of cold injury to the right and left 
lower extremities.  As the benefit sought on appeal was 
granted by the RO, this issue is no longer on appeal.


FINDINGS OF FACT

The veteran lost the four lower anterior teeth during service 
as a result of being struck in the mouth with a gun butt in 
December 1944.


CONCLUSION OF LAW

Service connection for residuals of dental trauma involving 
the four lower anterior teeth is warranted for the purpose of 
entitlement to VA dental treatment.  38 U.S.C.A. §§ 1110, 
1154 (b), 1712(b) (West 2002); 38 C.F.R. §§ 3.303, 3.381, 
17.161 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's Claims Assistance Act of 2000 (VCAA), is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  The law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the veteran and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002).  VA must also inform the 
claimant which evidence VA will seek to provide and which 
evidence the claimant is to provide.  Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  Second, the VA has a duty 
to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
the instant case, the veteran's claim is being granted.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
Chapter 17.  38 C.F.R. § 3.381 (2005).  Otherwise, dental 
disabilities are compensable for rating purposes under 38 
C.F.R. § 4.150 (Schedule of ratings - dental and oral 
conditions), Diagnostic Codes 9900- 9916.

Initially the Board notes that the record reflects that the 
veteran was engaged in combat.  He had service in the 
European Theatre during World War II.  He participated in 
combat campaigns in Normandy, Northern France, Central 
Europe, Rhineland, and the Ardennes.  A service document 
shows that he came under enemy fire during his service.  
Where a combat wartime veteran alleges he suffered disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F. 3d 389 (Fed. 
Cir. A996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Therefore, the provisions 
of 38 U.S.C.A. § 1154(b) are for application.  

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an 
inservice injury or disease can be overcome by satisfactory 
lay or other evidence which shall be sufficient proof of 
service occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  
38 U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrences or aggravation of a disability in service.  See 
Caluza.  In Collette, the United States Court of Appeals 
(Court) articulated a three-step sequential analysis to be 
performed when a combat veteran seeks benefits under the 
method of proof provided by 38 U.S.C.A. § 1154(b).

In the first step of the analysis, the VA must determine 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  If a veteran produces credible evidence that 
would allow a reasonable fact-finder to conclude that the 
alleged injury or disease was incurred in service, then the 
veteran has produced "satisfactory evidence" to satisfy the 
first requisite step of analysis under the stated provision.  
This determination requires the credibility of the veteran's 
evidence to be judged standing alone and not weighed against 
contrary evidence.  In the second step, the VA must then 
determine if the proffered evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
again without weighing the veteran's evidence with contrary 
evidence.  If these two inquiries are met, the Secretary 
"shall accept" the veteran's evidence as "sufficient proof of 
service- connection," even if no official record of such 
incurrence exists.  At this point a factual presumption 
arises that the alleged injury or disease is service-
connected.

The veteran is seeking service connection for the loss of the 
four lower anterior teeth.  He claims that in December 1944, 
while in combat, he was struck in the mouth with a gun butt 
from a colleague and as a result he lost the lower four 
anterior teeth.  

The Board notes that in the present case there are no 
official dental records in the claims file as they appear to 
have been destroyed in a fire at the Records Center in 1973.  
However, the veteran has submitted his own testimony as lay 
evidence that his teeth were knocked out during combat.  The 
Board finds his testimony credible.  In addition, at a VA 
examination of August 2005, the VA examiner opined that 
"[t]he veteran's recollection of his injuries is consistent 
with loss of the four lower anterior teeth.  In view of no 
medical records confirming this event while on active duty, 
it still could be in a very possible and acceptable 
explanation of how he initially lost his four lower anterior 
teeth."  Therefore, the Board finds that the first two steps 
under the Collette analysis have been satisfied and there is 
a presumption of service-connection.

In the third step under Collette, VA is to weigh evidence 
contrary to that which established presumption of service-
connection.  If the VA meets its burden of presenting "clear 
and convincing evidence to the contrary," the presumption of 
service connection is then rebutted.  In addition, 38 C.F.R. 
§ 1154(b) does not obviate the requirement that there be 
competent evidence of current disability as well as competent 
evidence of a causal relationship between his current 
condition and his military service.  Wade v. West, 11 Vet 
App. 302 (1999).  

The Board finds that there is no evidence of record that 
contradicts the veteran's accounts of his dental trauma.  In 
addition, there is competent medical evidence of record which 
supports the veteran's explanation of his injuries and 
relates his current condition to service.  Therefore, the 
Board finds that the presumption of service connection is not 
rebutted and service connection for the loss of the four 
lower anterior teeth is granted.

However, the Board notes that service connection for the loss 
of teeth may be awarded for compensation purposes or for 
dental treatment purposes.  Missing teeth may be compensable 
for rating purposes under Diagnostic Code 9913 ("loss of 
teeth, due to loss of substance of the body of the maxilla or 
mandible without loss of continuity").  However, the Note 
immediately following states, "these ratings apply only to 
bone loss through trauma or disease such as osteomyelitis, 
and not to the loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling."  38 C.F.R. § 4.150, Diagnostic Code 9913 (2005).

There is no evidence of record, that the veteran's loss of 
teeth is the result of loss of substance of the body of the 
maxilla or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  The 
Board accordingly finds that veteran is not entitled to 
service connection for a dental disability.  

Outpatient dental treatment eligibility, however, under 38 
C.F.R. § 17.161 appears to be in order.  As indicated, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease (pyorrhea) are 
service connected for purposes of establishing eligibility 
for outpatient dental treatment.  See 38 C.F.R. § 3.381.  The 
significance of finding that a dental condition is due to 
service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c) (2005).  Here, there is an 
unrebutted presumption of service connection for the loss of 
the lower four anterior teeth.  Therefore, service connection 
for loss of four bottom teeth is warranted for the purpose of 
obtaining VA outpatient dental treatment.




ORDER

Service connection for the loss of the four bottom teeth due 
to service trauma is granted for the purpose of outpatient 
treatment.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


